UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  26 October 2011 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   This report on Form 6-K is deemed to be incorporated by reference in the prospectus contained in the registration statements on Form F-3 (No.333-166313) and Form S-8 (No.s 333-165870, 333-90808, 333-173246, 333-10430, 333-13308 and 333-103656) of CRH plc, and to be part thereof from the date on which this Report has been furnished, to the extent not superceded by documents or reports subsequently filed or furnished. Enclosure: CRH Announces Non-Executive Board Appointment ﻿ N E W S R E L E A S E 26 October 2011 CRH ANNOUNCES NON-EXECUTIVE BOARD APPOINTMENT The Board of CRH plc is pleased to announce the co-option to the Board today, Wednesday, 26th October 2011, of Mr. Ernst Bärtschi, as a non-executive Director. Mr. Bärtschi (59), who is a Swiss national, is Chief Executive of Sika AG, a manufacturer of specialty chemicals for construction and general industry. Prior to joining Sika, he worked for the Schindler Group and was Chief Financial Officer between 1997 and 2001. Over the course of his career he has gained extensive experience in India, China and the Far East generally. He is a member of the Board of Bucher Industries AG, a mechanical and vehicle engineering company based in Switzerland. He holds a degree in economics (1976) from the University of St. Gallen, Switzerland. CRH plc, Belgard Castle, Clondalkin, Dublin 22, Ireland TELEPHONE + FAX + E-MAIL: mail@crh.com WEBSITE: www.crh.com Registered Office, 42 Fitzwilliam Square, Dublin 2, Ireland SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 26 October 2011 By:/s/Maeve Carton M. Carton Finance Director
